IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,033



                EX PARTE DERRICK JERMAINE PIERCE, Applicant



              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. 04-58432 IN THE CRIMINAL DISTRICT COURT
                           FROM DALLAS COUNTY

       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

controlled substance with intent to deliver and sentenced to 15 years’ imprisonment. The Fifth Court

of Appeals dismissed his appeal for want to jurisdiction. See Pierce v. State, No. 05-06-00438-CR,

(Tex. App – Dallas, 2006, no pet) (not designated for publication.)

       Applicant contends that he was deprived of his right to appeal because his notice of appeal

was untimely filed.
                                                                                                      2

       The trial judge has determined that Applicant has been deprived of his right to appeal. The

trial judge has entered findings of fact and conclusions of law recommending that Applicant be

granted an out-of-time appeal. We find, therefore, that Applicant is entitled to the opportunity to file

an out-of-time appeal of the judgment of conviction in Case No. 04-58432 from the Criminal District

Court of Dallas County. Applicant is ordered returned to that time at which he may give a written

notice of appeal so that he may then, with the aid of counsel, obtain a meaningful appeal. All time

limits shall be calculated as if the sentence had been imposed on the date on which the mandate of

this Court issues. We hold that, should Applicant desire to prosecute an appeal, he must take

affirmative steps to file a written notice of appeal in the trial court within 30 days after the mandate

of this Court issues.

       Applicant’s remaining claims are dismissed. See Ex parte Torres, 943 S.W.2d 469 (Tex.

Crim. App. 1997).



Delivered: November 5, 2008
Do Not Publish